[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 10-13474                  ELEVENTH CIRCUIT
                                                                FEBRUARY 11, 2011
                             Non-Argument Calendar
                                                                    JOHN LEY
                           ________________________
                                                                     CLERK

                       D.C. Docket No. 7:09-cv-00605-LSC

ELIZABETH MEADOWS,

                                                           Plaintiff-Appellant,

                                       versus

FRANKLIN COLLECTION SERVICE, INC.,

                                                           Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________
                               (February 11, 2011)

Before BLACK, WILSON and COX, Circuit Judges.

PER CURIAM:

      Elizabeth Meadows (“Meadows”) sued Franklin Collection Service, Inc.

(“Franklin”), alleging that its collection practices violated the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, and the Telephone Consumer Protection
Act (“TCPA”), 47 U.S.C. § 227. Both parties moved for summary judgment. The

district court granted summary judgment in favor of Franklin as to all claims, and

denied Meadows’s motion. Meadows now appeals. We affirm the district court’s

judgment as to the TCPA claims, but reverse it as to the FDCPA claims.

         We review a district court’s summary judgment decision de novo, applying the

same legal standards as those that governed the district court. Capone v. Aetna Life

Ins. Co., 592 F.3d 1189, 1194 (11th Cir. 2010) (citation omitted). Summary judgment

is appropriate where “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We construe

the facts and draw all reasonable inferences in favor of the non-moving party. Abel

v. S. Shuttle Servs., Inc., 620 F.3d 1272, 1273 n.1 (11th Cir. 2010) (citation omitted).

We therefore state the facts in the light most favorable to Meadows, the non-moving

party.

         Meadows did not owe any of the debts that were the subject of the telephone

calls at issue in this case. Those calls concerned the collection of debts owed by

Meadows’s daughter, Elizabeth Meadows Taylor (“Taylor”), and by the family that

previously owned Meadows’s telephone number, the Tidmores. Taylor lived with

Meadows from 2000 until April 2008, except for a six-month period (May 2006 to

October 2006) in which she lived in a trailer on Meadows’s property. Meadows’s


                                           2
telephone number at her residence was assigned to the Tidmores until May 2006, at

which point Meadows acquired it.

       From May 2006 until March 2009, Franklin called Meadows’s residence

multiple times per week regarding either the Tidmore or Taylor debts. According to

Franklin’s policy, collection calls are made on a per debt basis, so the more debts that

a debtor has with Franklin the more calls that Franklin makes to a debtor. Taylor had

fifteen debts with Franklin. It is unclear how many debts the Tidmores had with

Franklin. While the parties dispute the volume and frequency of the calls, Meadows

testified that she received about 300 calls over a two and a half year period regarding

either the Taylor or the Tidmore debts. Meadows would receive up to three calls a

day.

       Most of these calls were made using an automatic dialer, which delivered

prerecorded messages without the capability of human interaction. While the parties

dispute the number of live conversations Meadows had with Franklin, Meadows

testified that she spoke with a live Franklin representative at least four or five times

in regard to the Tidmores and the same number of times regarding Taylor. During

these conversations, Franklin asked Meadows for contact information on the

Tidmores and Taylor, and asked Meadows to give messages to Taylor. Meadows told

Franklin, as early as May 2006, that she was not the debtor, and that she did not know


                                           3
or wish to provide location information for the debtors. And, she asked that Franklin

stop calling. Franklin continued to call many more times, until March 2009.

                                    A. FDCPA Claims

       Meadows contends that the district court erred in granting summary judgment

in favor of Franklin on her 15 U.S.C. § 1692d claims.1 Section 1692d prohibits a debt

collector, such as Franklin, from engaging in conduct “the natural consequence of

which is to harass, oppress, or abuse any person in connection with the collection of

a debt.” Section 1692d then provides a non-exhaustive list of prohibited conduct.

Particularly relevant to this appeal, section 1692(d)(5) prohibits a debt collector from

“[c]ausing a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.” In enacting the FDCPA, Congress meant to ensure that “every

individual, whether or not he owes the debt, has a right to be treated in a reasonable

or civil manner.” Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1178 (11th Cir. 1985)

(internal quotation marks and citation omitted). And, we have established that

“claims under § 1692d should be viewed from the perspective of a consumer whose

circumstances makes [sic] him relatively more susceptible to harassment, oppression,



       1
        Meadows does not challenge the dismissal of her claims asserted under § 1692c(a)(1) and
§ 1692c(b).

                                              4
or abuse.” Id. at 1179. “Ordinarily, whether conduct harasses, oppresses, or abuses

will be a question for the jury.” Id.

       In granting Franklin’s motion for summary judgment, the district court

concluded as a matter of law that Franklin’s calls were not made with an intent to

annoy, abuse, or harass Meadows. The district court found that the approximately

300 calls that Meadows received from Franklin were not unreasonable because they

were spread out over two and a half years, from October 2006 to March 2009.2 The

district court also reasoned that Franklin’s collection practices were not unreasonable

because many of its calls to Meadows went unanswered, as Meadows had caller

identification and knew the calls were not for her. The district court also rejected

Meadows’s argument that, once she informed Franklin that the debts were not her

own or that Taylor no longer lived with her, Franklin should have stopped calling.

The district court reasoned that Franklin must be permitted to perform reasonable

follow-up activities to ensure that the phone number it possesses is incorrect.

Otherwise, “a debtor would need only to say that the collection agency had the wrong

number to short-circuit the collection process.” (Dkt. 110 at 15.)



       2
          The parties dispute the exact number of calls made to Meadows. Franklin claims that
approximately 200 calls were made on the Taylor debts and twenty-seven were made on the Tidmore
debts. Meadows claims the total number of calls is closer to 300. At the summary judgment stage,
we take the facts in the light most favorable to Meadows, the non-moving party.

                                               5
      We find that the district court erred in granting summary judgment in favor of

Franklin on the § 1692d claim. Taking the facts in the light most favorable to

Meadows, she received approximately 300 calls over a two and a half year period

regarding debts she did not owe and people she did not know. Meadows testified that

occasionally she would receive up to three calls a day. Most of the hundreds of calls

Franklin placed to Meadows used an automated dialer, a machine capable of

continuously dialing and leaving messages without human interaction. Franklin,

moreover, continued to call Meadows until March 2009 despite being informed in

May 2006 that the debts were not her own and that the debtors did not live with her.

Meadows further testified that Franklin’s phone calls eventually made her feel

harassed, stressed, upset, aggravated, inconvenienced, frustrated, shaken up,

intimidated, and threatened on occasion. And, several times the calls woke her up

from sleep and caused her difficulty sleeping. (Dkt. 84-1 at 84-85, 94, 95-96, 134-35,

153, 202-03.) Considering the volume and frequency of the calls, Meadows’s

testimony that she informed Franklin of its mistake in May 2006, and Meadows’s

testimony regarding the emotional stress caused by the calls, we find that there is a

genuine issue of material fact as to whether Franklin caused Meadows’s telephone to

ring with the intent to annoy or harass her.




                                          6
      We reject Franklin’s contention that its telephone calls were not harassing

because Meadows did not answer them. The plain language of § 1692d prohibits

“causing a telephone to ring . . . with intent to annoy, abuse or harass any person at

the called number.” (emphasis added). The statute itself recognizes that answering

the phone is not necessary for there to be harassment. This makes good sense

because a ringing telephone, even if screened and unanswered, can be harassing,

especially if it rings on a consistent basis over a prolonged period of time and

concerns debts that one does not owe. As Meadows testified, even though she did not

answer every call, she had to stop whatever she was doing to see who was calling.

And, the reason Meadows did not answer the calls was because she had previously

told Franklin multiple times that she did not owe the debt and the debtors did not live

with her. Thus, a reasonable juror could find that Franklin’s telephone calls were

harassing even though Meadows did not answer many of the calls.

      We recognize that Franklin’s records indicated that Meadows’s phone number

belonged to the Tidmores and to Taylor, and that Franklin may have been attempting

to reach those actual debtors with its phone calls. And, we recognize that when a debt

collector is told that a certain telephone number for a particular debtor is incorrect,

the debt collector must be able to perform reasonable follow-up activities to ensure

that the number they possess is actually incorrect. In this case, however, there is a


                                          7
factual dispute as to whether Franklin’s follow-up activities were reasonable. The

reasonableness of Franklin’s follow-up activities turns in part on when and in what

manner Meadows informed Franklin that she did not owe the debts and that Taylor

did not live with her. Meadows testified that she told Franklin in May 2006 that her

phone number no longer belonged to the Tidmores, she did not know the Tidmores,

and the Tidmore debt was not hers. After receiving this information, Franklin

continued to call Meadows regarding the Tidmore debt until early 2009. In addition,

Meadows has produced evidence that Taylor lived in her own home with her own

phone number from May 2006 to October 2006, and from April 2008 through March

2009. Meadows testified that during these time periods, in which Taylor was not

living with Meadows and had her own phone number, Meadows informed Franklin

that the debts belonged to Taylor and that Taylor did not live with her. Franklin

nonetheless continued to call Meadows’s phone number.3 Taking these facts as true,

a reasonable jury could conclude that Franklin’s calling practices were harassing



       3
          Franklin disputes many of these facts. According to Franklin, it did not speak with
Meadows regarding the Tidmores until November 2006, and it removed Meadows’s number from
the Tidmore account after being informed it was incorrect. Franklin also contends that it did not
speak with Meadows regarding Taylor until 2007, and that Meadows did not request Franklin to stop
making calls regarding the Taylor debts until October 2008.
       Because this case is at the summary judgment stage, and Meadows is the non-moving party,
we must take the facts in the light most favorable to her. We also note that even if Meadows did not
ask Franklin to stop calling until October 2008, Franklin’s own collection notes show that it called
Meadows nearly seventy times after that date.

                                                 8
because Franklin continued to call Meadows despite being on notice that she was not

the debtor and that her phone number was not correct for Taylor or the Tidmores.

      In sum, viewing the evidence in the light most favorable to Meadows, a

reasonable juror could conclude that Franklin intended to annoy, abuse, or harass

Meadows through its collection practices. We therefore reverse the district court’s

grant of summary judgment in favor of Franklin on the § 1692d claim.

                                  B. TCPA Claims

      Meadows contends that the district court erred in granting summary judgment

in favor of Franklin on her TCPA claims. Meadows alleges that Franklin violated

two provisions of the TCPA. We address each claim in turn.

      Meadows first alleges that Franklin violated 47 U.S.C. § 227(b)(1)(B). That

section makes it unlawful “to initiate any telephone call to any residential telephone

line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party, unless the call is initiated for emergency purposes

or is exempted by rule or order by the [Federal Communications] Commission under

paragraph (2)(B).” The FCC has created two regulatory exemptions that are

applicable to the debt-collection calls in this case. First, the FCC exempts from the

TCPA’s statutory prohibition against prerecorded calls any call “made to any person

with whom the caller has an established business relationship at the time the call is


                                           9
made[.]” 47 C.F.R. 64.1200(a)(2)(iv). Second, the FCC exempts any call “made for

a commercial purpose but does not include or introduce an unsolicited advertisement

or constitute a telephone solicitation[.]” 47 C.F.R. 64.1200(a)(2)(iii).

      The FCC has made clear that these two exemptions “apply where a third party

places a debt collection call on behalf of the company holding the debt.” In the

Matter of Rules and Regulations Implementing the Telephone Consumer Protection

Act of 1991, 7 FCC Rcd. 8752, 8773, ¶ 39 (July 26, 1995). The FCC has also

clarified that “all debt collection circumstances involve a prior or existing business

relationship.” Id. at 8771-72, ¶ 36.

      We agree with the district court that Franklin did not violate the TCPA because

its prerecorded debt-collection calls are exempt from the TCPA’s prohibitions on

such calls to residences. Franklin had an established business relationship with the

debtors (Taylor and the Tidmores), and was attempting to contact them at Meadows’s

number. Because Franklin had an existing business relationship with the intended

recipient of its prerecorded calls, and the calls were made for a commercial, non-

solicitation purpose, we conclude that those calls are exempt from the TCPA’s

prohibitions of prerecorded calls to residences.

      We reject Meadows’s argument that because she is a non-debtor, then the debt-

collection exemptions do not apply because she did not have an established business


                                         10
relationship with Franklin. As the district court noted, the FCC has determined that

all debt-collection circumstances are excluded from the TCPA’s coverage, and thus

the exemptions apply when a debt collector contacts a non-debtor in an effort to

collect a debt. Otherwise, a debt collector that used a prerecorded message would

violate the TCPA if it called the debtor’s number and another member of the debtor’s

family answered.

      Meadows also contends that Franklin violated 47 U.S.C. § 227(c)(5). That

section prohibits an entity from making more than one “telephone solicitation” to the

same person within a twelve-month period. Meadows argues that Franklin’s calls

constituted “telephone solicitations” under the TCPA, and thus Franklin violated §

227(c)(5) by calling Meadows more than once in a twelve-month period.

      For purposes of the TCPA, the FCC has defined a “telephone solicitation” as

“the initiation of a telephone call or message for the purpose of encouraging the

purchase or rental of, or investment in, property, goods, or services, which is

transmitted to any person.” 47 C.F.R. 64.1200(f)(12). Despite the undisputed fact

that Franklin called Meadows in order to collect the debts of others, Meadows argues

that the debt-collection calls were nonetheless “telephone solicitations.” According

to Meadows, Franklin’s telephone calls, which sought to collect the debts of Taylor

and the Tidmores from those individuals, were implicit attempts to ask Meadows to


                                         11
pay the debt herself. As a result, Franklin, by calling Meadows about the debts of

others, was actually asking Meadows to “purchase her privacy and peace” and “invest

in its service of debt collection” because the calls would continue if Meadows did not

pay the debt herself.

      We reject Meadows’s invitation to stretch and distort the meaning of

“telephone solicitation.” It is undisputed that Franklin did not try to sell anything to

Meadows, and did not offer to provide her any services. Meadows admits as much.

(Dkt. 84-1 at 78:9-21.) Moreover, the FCC has unequivocally stated that “calls solely

for the purpose of debt collection are not telephone solicitations and do not constitute

telemarketing” and “calls regarding debt collection . . . are not subject to the TCPA’s

separate restrictions on ‘telephone solicitations.’” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 23 FCC

Rcd. 559, 565, ¶ 11 (Jan. 4, 2008). In our view, the definition of a “telephone

solicitation,” especially in light of the FCC’s ruling interpreting that definition, is

clear and does not include implicit “purchases of peace” and investments in services

that Franklin never offered to Meadows. We accordingly find that Franklin’s calls

were not telephone solicitations, and affirm the district court’s grant of summary

judgment in favor of Franklin on the § 227(c)(5) claim.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

                                          12